Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT




This Executive Employment Agreement is entered into as of January 1, 2010 (the
“Effective Date”) by and between Vu1 Corporation, a California corporation (the
“Company”), and R. Gale Sellers (“Executive”).


1. Employment.  The Company hereby employs Executive and Executive hereby
accepts employment by the Company as its Chief Executive Officer.  The Executive
shall perform such executive and managerial duties and responsibilities
customary to his office and as are reasonably necessary to the operations of the
Company and as may be assigned to him from time to time by or under authority of
the Board of Directors of the Company (the “Board”).  Executive shall report to
the Board.


As a condition to the effectiveness of this Agreement, concurrently with this
Agreement, Executive shall execute and deliver the Company Nondisclosure,
Invention Assignment, Noncompetition and Nonsolicitation Agreement in the form
attached hereto as Exhibit A, which is part of this Agreement.


2. Term.  Unless earlier terminated by either party, the term of this Agreement
shall be for the calendar year 2010.


3. Compensation.  During the term of this Agreement, the Company shall pay or
cause to be paid to Executive, and Executive shall accept in exchange for the
services rendered hereunder by him, the following compensation:


(a) Base Salary.  Executive’s compensation shall consist of, in part, an annual
base salary (the “Base Salary”) of $240,000 before all customary payroll
deductions.  The Base Salary shall be paid to Executive in substantially equal
installments and at the same intervals as other executives of the Company are
paid, at a minimum of one payment per calendar month. At the option of the
Board, the compensation may be converted to stock or stock options at the
current stock price on the day the agreement is signed by the Executive. The
option grants described above shall have a life of 10 years from January 1, 2010
and be issued from the 2007 Stock Compensation Plan with the exercise price
equal to the closing market price of the common stock on the date this agreement
is signed.


(b) Stock Option Compensation.  Executive shall be granted an option to purchase
1,000,000 shares of common stock which vests  immediately at 500,000 initial
options upon signing the agreement, and then in equal monthly amounts through
2010.  The option grants described above shall have a life of 10 years from
January 1, 2010 and be issued from the 2007 Stock Compensation Plan with the
exercise price equal to the closing market price of the common stock on the date
this agreement is signed.
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
(c) Performance Incentive Compensation. Executive shall be entitled to
compensation based on a performance bonus for achieving major milestones of
growth, manufacturing, revenue and performance of the company. These goals shall
be determined by the board of directors as part of the agreed upon strategic
plan and budget goals and could include such items as: 1) raising adequate
capital levels on terms acceptable to the board and in the best interest of
shareholders; 2) achieving technology milestones that allow completion of ESL
technology for 3rd party testing and certification, and manufacturing bulbs for
sale; and 3) achieving revenue targets for the company into defined distribution
channels in the U.S. and internationally. Executives’ performance incentive
compensation shall be decided and awarded no later than December 31 of 2010, or
within one month after termination of agreement by either party.


(d) The board at its sole discretion may award Executive a cash performance
bonus up to half the base compensation which executive may elect to convert to a
grant of common stock at closing stock price on day cash bonus is offered.


4. Benefits.


(a) Health Benefits.  During the term of this Agreement, and pending the
Company’s ability to begin a health insurance plan, the Company shall provide
Executive with the family coverage health insurance provided to other senior
executives and Executive will be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in fringe benefit programs
as shall be provided from time to time by, to the extent required, action of the
Board (or any person or committee appointed by the Board to determine fringe
benefit programs).


(b) Business Expenses.  Executive shall be reimbursed for all reasonable
business expenses according to the Company’s standard practices for expense
reimbursement.  The Executive, as a condition precedent to obtaining such
payment or reimbursement, shall provide to the Company any and all statements,
bills or receipts evidencing the travel or out-of-pocket expenses for which the
Executive seeks payment or reimbursement, and any other information or
materials, as the Company may from time to time reasonably request.


(c) Vacation.  During the term of this Agreement, Executive shall be entitled to
20 days paid vacation. Executive agrees that no more than 10 days vacation will
be used consecutively without prior consent of the Company. Unused vacation time
may be accrued during the term of this Agreement, but in no event shall
Executive accrue and carry over more than 10 days of paid vacation.  Any unused
vacation time above the amount that may be carried over shall be paid in cash.


5. Payments and Benefits Upon Termination.


(a) Voluntary Resignation by Employee or Termination for Cause by the
Company.  Following termination of Executive’s employment by Executive or by the
Company for Cause (as defined below), Company shall pay Executive salary due and
owing as of the Executive’s last day of Employment, plus any accrued but unused
vacation, less standard deductions, and shall reimburse Executive for any
outstanding expenses.  If Executive voluntarily resigns, dies, is Disabled or is
terminated by the Company for Cause, then Executive will not be entitled to any
compensation provided by Section 6(b).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b) Termination Without Cause or Following a Change of Control.  Upon
termination of Executive’s employment by the Company (i) for any reason other
than Cause (as defined below) or (ii) on or within 180 days after a Change of
Control by the Company of Executive, and in each case provided that the
Executive signs a release of all claims or potential claims against the Company,
the Company shall pay Executive six months of Executive’s annual Base Salary in
effect immediately prior to the date of Executive’s termination (the “Cash
Severance”), payable in lump sum or, provided appropriate escrow or means of
guaranteeing availability of funds, on the Company’s regularly scheduled pay
day(s).  All payments under this Section 6 are subject to applicable federal and
state payroll withholding or other applicable taxes.  In addition, any and all
stock options in Section 3 or granted subsequent to this Employment
Agreement  that are not vested as of the date of termination shall vest
immediately and become exercisable effective with the date of termination.


(c) “Cause” Definition.  For purposes of this Agreement, “Cause” means, in the
Company’s sole determination using reasonable standards, the occurrence of any
of the following:  (i) the Executive's refusal to perform, or Executive’s gross
misconduct or negligence in the performance of, his duties and responsibilities
as Chief Executive Officer, or the breach by Executive of any provision of this
Agreement, but in each case, any occurrence of “Cause” under this subsection
6.(c)(i) will exist only if Executive has received first written notice of the
alleged misconduct, negligence, or breach and has not performed the duties or
responsibilities or cured the alleged breach within the 30-day period following
Executive’s receipt of the notice; (ii) violation by Executive of a state or
federal law, rule or regulation involving the commission of a crime against the
Company (including violation of any statutory or common law duty of loyalty to
the Company) or that is potentially materially injurious to the Company, or any
felony or any crime involving moral turpitude, dishonesty or theft; (iii) any
act of misconduct, theft, misappropriation of Company property, moral turpitude,
fraud, intentional misrepresentation, bad faith or dishonesty by Executive;
(iv) any act by Executive that substantially materially injures or could
reasonably be expected to substantially materially injure the business or
business relationships of the Company; or (vi) Executive’s inability to perform
his duties because of sickness or injury for more than 30 consecutive days.


(d) “Change of Control” Definition.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following events:  (i) the
consummation of the sale or disposition by the Company of all or substantially
all the Company’s assets in one or a series of related transactions; or (ii) the
consummation of a merger or consolidation of the Company or share exchange
involving any other corporation, other than (A) a merger, consolidation or share
exchange which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (B) a merger effected solely
for purposes of changing the domicile of the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
4. Indemnification. Company will indemnify, to the fullest extent permissible by
applicable law as then in effect, and defend Executive against charges or claims
brought against company or Executive in normal course of duties with Vu1
Corporation, provided that Executive gives written notice to the Company
promptly after Executive has actual knowledge of any proceeding as to which
indemnification may be sought under this Agreement.  In no event shall the
Company indemnify Executive:  (a) from or on account of any act or omission of
Executive adjudged to be intentional misconduct or a knowing violation of law;
(b) from or on account of any act or omission of Executive as to which Executive
did not (x) act in good faith and (y) in a manner Executive reasonably believed
(i) in the case of conduct in Executive’s official capacity with the Company, to
be in the best interests of the Company, and (ii) in all other cases, at least
not opposed to the best interests of the Company, and with respect to any
criminal proceeding, Executive had no reasonable cause to believe Executive’s
conduct was unlawful, which determination shall be made in accordance with
RCW 23B.08.550 or by a court of competent jurisdiction; (c) from or on account
of any conduct of Executive adjudged to be in violation of RCW 23B.08.310 (as
may hereafter be amended or supplemented); (d) from or on account of any
transaction with respect to which it is adjudged that Executive personally
received a benefit in money, property, or services, to which Executive was not
legally entitled; (e) in connection with any proceeding initiated by Executive
against the Company or any director or officer of the Company unless the Company
has joined in, or the Board of Directors has consented to, the initiation of
such proceeding, or the proceeding is one to enforce indemnification rights
under this Agreement or any applicable law; or (f) to the extent Executive
settles or otherwise disposes of a proceeding, or causes the settlement or
disposal of a proceeding, without the Company’s express prior written consent
(which consent shall not be unreasonably withheld), unless Executive receives
court approval for such settlement or other disposition where the Company had
the opportunity to oppose Executive’s request for such court approval.


6. Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Washington applicable to contracts made
and to be performed there without giving effect to the principles of conflicts
of law.  The parties hereby consent and agree that the federal or state courts
of the State of Washington (located in Seattle, Washington) will have
jurisdiction to hear, determine, and enforce any claims or disputes arising out
of or related to the provisions of this Agreement.


7. Arbitration and/or Attorneys’ Fees. Any controversy or claim arising from,
out of or relating to this Agreement, or the breach hereof (other than
controversies or claims arising from, out of or relating to the provisions in
Exhibit A), shall be determined by final and binding arbitration in Seattle,
Washington, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, by a panel of not less than three (3)
arbitrators appointed by the American Arbitration Association. The decision of
the arbitrators may be entered and enforced in any court of competent
jurisdiction be either the Company or the Executive.
 
The Parties indicate their acceptance of the foregoing arbitration requirement
by initialing below.

 

  /s/ Mark Weber    /s/ R. Gale Sellers     For the Company  For the Executive  

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
The substantially prevailing party in any arbitration litigation or similar
proceeding shall be entitled to recover from the other party all costs and
expenses, including reasonable attorneys’ fees and disbursements, in connection
with such litigation, arbitration or similar proceeding.


8. Amendments; Waiver; Cure.  No amendment, waiver or modification in whole or
in part of this Agreement, or any term or condition of this Agreement, shall be
effective unless in writing and duly signed by the party sought to be
bound.  Any waiver of any breach of any provision hereof or any right or power
by any party on one occasion shall not be construed as a waiver of, or a bar to,
the exercise of such right or power on any other occasion or as a waiver of any
subsequent breach.


9. Binding Effect; Successors.  This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns.


EXECUTED by the parties on date above:
 
EXECUTIVE:
 

              /s/ R. Gale Sellers     R. Gale Sellers                  

 
COMPANY:
 

  VU1 CORPORATION          
 
By:
/s/ Mark Weber     Name:  Mark Weber     Title:   Director          


 
- 5 -

--------------------------------------------------------------------------------

 


Exhibit A


Form of Executive Nondisclosure, Nonsolicitation And
Invention Assignment Agreement




This Executive Nondisclosure, Nonsolicitation and Invention Assignment Agreement
Nondisclosure and Invention Assignment Agreement (“Agreement”) is entered into
by and between the individual referenced on the signature page (“Executive”) and
Vu1 Corporation, a California corporation (the “Company”).


The parties agree as follows:


1. Confidentiality.  Executive recognizes that during the course of employment
with the Company, Executive will have access to certain Confidential Information
(as defined below) relating to the business of the Company.  Executive agrees
that all Confidential Information shall remain the exclusive property of the
Company.


At all times during or following Executive’s employment with the Company,
Executive agrees not to disclose to anyone outside the Company, nor to use for
any purpose other than Executive’s work for the Company, (i) any Confidential
Information or (ii) any information the Company has received from others which
Executive knows the Company is obligated to treat as confidential or
proprietary.


2. Definition of Confidential Information.  “Confidential Information” means any
information or material in which the Company has rights, whether or not owned or
developed by the Company, which is not generally known other than by the
Company, and which Executive may obtain knowledge of through or as a result of
the employment relationship established with the Company.


Without limiting the foregoing, Confidential Information includes:  (a) any and
all information in which the Company has rights relating to the invention,
design and development of the Company’s products and any other proprietary
technical information of the Company that is not generally known other than by
the Company; and (b) any and all business plans, marketing techniques and plans,
financial materials, cost data, customer lists, vendor lists, pricing policies
and other proprietary business information of the Company that is not generally
known other than by the Company.


Confidential Information will not include information that (i) Executive
lawfully obtains from any third party who has lawfully obtained such
information; (ii) is generally available to the public or is later published or
generally disclosed to the public by the Company; or (iii) was already known to
or in possession of Executive prior to disclosure by the Company.


3. Inventions, Copyrights and Patents.  The Company owns all Inventions and
Works (as defined below) that Executive makes, conceives, develops, discovers,
reduces to practice or fixes in a tangible medium of expression, alone or with
others, either (a) during the term of Executive’s employment by the Company
(whether or not during working hours), or (b) within 12 months after Executive’s
employment ends if the Invention or Work is derived from or relates to any work
Executive performed for the Company or involves the use or assistance of the
Company’s facilities, materials, personnel or Confidential Information.  The
Company also owns all Inventions and Works that Executive brings to the Company
that are used in the course of the Company’s business or that are incorporated
into any Inventions or Works that belong to the Company.
 
 
A-1

--------------------------------------------------------------------------------

 

 
Executive will promptly disclose to the Company, hold in trust for the Company’s
sole benefit, and assign to the Company and hereby assigns exclusively to the
Company all Executive’s right, title, and interest in and to any and all
Inventions and Works.  Executive hereby waives any and all claims of any nature
whatsoever that Executive now or hereafter may have for infringement of any
patent resulting from any patent applications for any Inventions.  Executive
agrees that all Works shall be considered “works made for hire” so that the
Company will be considered the author of the Works under the federal copyright
laws.  At the Company’s direction and expense Executive will execute all
documents and take all actions necessary or convenient for the Company to give
effect to the assignment to, and vesting of ownership in, the Company of all
Inventions and Works.  The Company shall have full control over all applications
for patents or other legal protection of Inventions and Works.


“Inventions” means discoveries, developments, concepts, ideas, improvements to
existing technology, processes, procedures, machines, products, compositions of
matter, formulae, algorithms, software, computer programs and techniques, and
all other matters ordinarily intended by the word “invention,” whether or not
patentable or copyrightable, including all copyrights (including renewal
rights), patent rights and trade secret rights, vested and
contingent.  “Inventions” also includes all records and expressions of those
matters.  “Works” means original works of authorship, including interim work
product, modifications and derivative works, and all similar matter, whether or
not copyrightable.


Except as expressly provided herein, “Inventions” or “Works” shall not include
inventions or works for which no equipment, supplies, facilities or trade secret
information of the Company was used and which were developed entirely on
Executive’s own time, unless (a) the invention or work relates directly to the
Company’s actual or demonstrably anticipated business, or (b) the invention or
work derives from or relates to any work Executive performed for the Company.


4. Reverse Engineering.  Executive agrees that Executive will not engage, nor
cause any other person, firm, corporation or other entity to engage, in the
reproduction of Confidential Information, Inventions or Works through the
techniques of “reverse engineering” as described in Title 17, United States
Code, Section 906, as such statute may be amended from time to time.


5. Return of Materials.  At the time Executive leaves the employ of the Company,
or sooner at the request of the Company, Executive shall return all papers,
drawings, notes, memoranda, manuals, specifications, designs, devices,
documents, diskettes, tapes, prototypes and products, and any other material on
any media containing or disclosing any confidential or proprietary technical or
business information, except for any documents or other materials received as a
shareholder of the Company, this Agreement, the Executive Employment Agreement
and any other Company documents describing or setting forth Executive’s rights
to compensation or benefits from the Company.  Executive shall also return any
keys, pass cards, identification cards, or other property belonging to the
Company.
 
 
A-2

--------------------------------------------------------------------------------

 
 
6. Non Competition with the Company.  While employed by the Company and for 12
months after employment ends, regardless of the reason it ends, Executive shall
not do work that competes with or relates to any of the Company’s products or
activities without first obtaining the Company’s written permission.  Any
business opportunities related to the Company’s business that Executive learns
of or obtains while employed by the Company (whether or not during working
hours) belong to the Company, and Executive shall pursue them only for the
Company’s benefit.


7. Disclosure of New Work.  Before Executive undertakes any work for any other
party during employment by the Company or within 12 months after employment ends
that will involve subject matter related to the Company’s activities, Executive
shall fully disclose the proposed work to the Company.


8. Nonsolicitation.  So long as Executive is employed by the Company and for 12
months after employment ends, regardless of the reason it ends, Executive shall
not directly or indirectly (a) solicit any employee or executive to leave his or
her employment with the Company or (b) solicit business from clients, customers
or account holders of the Company that is substantially similar to the business
then conducted by the Company.  For purposes of the foregoing, Executive shall
not do any of the following:  (i) disclose to any third party the names,
backgrounds or qualifications of any Company employees or executives or
otherwise identify them as potential candidates for employment; (ii) personally
or through any other person, approach, recruit or otherwise solicit employees or
executives of the Company to work for any other employer; (iii) participate in
any pre-employment interviews with any person who was employed by the Company
during the term of this Agreement; (iv) disclose to any third party the names,
background or any information about any Company clients, customers or account
holders, or otherwise identify them as potential sources of business;
(v) personally or through any other person, approach or otherwise solicit
clients, customers or account holders of the Company as potential sources of
business.  The term “solicit” or “solicitation” or the like does not include
general advertisements or other solicitations to the general public.


9. No Conflicting Agreements.  Except for obligations to former employers,
Executive is not a party to any agreements, such as confidentiality agreements,
or assignment of invention agreements, with any other party except for those
disclosed to the Company in writing prior to the execution of this
Agreement.  No agreement with a former employer prohibits Executive from being
employed by the Company.


10. Trade Secrets.  Executive acknowledges that disclosure or use of a trade
secret without express or implied consent violates the Uniform Trade Secrets
Act. RCW 19.108.010. Executive acknowledges that the Company is not seeking to
obtain such trade secrets and agrees not to improperly disclose trade secrets to
the Company.


11. Injunctive Relief.  Executive acknowledges that any violation of this
Agreement by Executive will cause irreparable injury to the Company and the
Company shall be entitled to extraordinary relief in court, including, but not
limited to, temporary restraining orders, preliminary injunctions, and permanent
injunctions, without the necessity of posting bond or security. Executive
consents to the Company notifying anyone to whom Executive may provide services
of the existence and terms of this Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
13. Severability.  To the extent that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deleted from
this Agreement, and the validity and enforceability of the remainder of this
Agreement shall be unaffected.  In furtherance of, and not in limitation of, the
foregoing, it is expressly agreed that, should the duration or geographical
extent of, or the business activities covered by this Agreement be finally
determined to be in excess of that which is valid or enforceable under
applicable law, such provision shall be construed to cover only that geography,
duration, extent, or activities that may validly or enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement shall be construed in a manner which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.


14. Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Washington applicable to contracts made
and to be performed there without giving effect to the principles of conflicts
of law.  After consultation with its independent counsel, Executive expressly
acknowledges that (a) the parties could have elected California law as the law
that would govern this Agreement, and (b) California law may be more favorable
to Executive in certain material respects than Washington law.  Notwithstanding
the foregoing, Executive and the Company have specifically bargained for this
Agreement to be governed by Washington law (without giving effect to the
principles of conflicts of law).  The parties hereby consent and agree that the
federal or state courts of the State of Washington (located in Seattle,
Washington) will have jurisdiction to hear, determine, and enforce any claims or
disputes arising out of or related to the provisions of this Agreement.


14. Miscellaneous.  The substantially prevailing party in any litigation brought
under the terms of this Agreement shall be entitled to an award of reasonable
costs and expenses of litigation and any appeal, including reasonable attorneys’
fees.  Executive’s obligations under this Agreement supplement and do not limit
other obligations Executive has to the Company, including without limitation
under the law of trade secrets.  This Agreement shall be enforceable regardless
of any claim Executive may have against the Company.  If any provision of this
Agreement is held to be unenforceable as written, it shall be enforced to the
maximum extent allowed by applicable law.  If any provision of this Agreement is
void or is so declared, such provision shall be severed from this Agreement,
which shall otherwise remain in full force and effect.  This Agreement shall
survive termination of Executive’s employment, however caused.  This Agreement
is the final and complete expression of the parties’ agreement on these
subjects, and may be amended only in a writing signed by the Company and
Executive.
 
DATED this ___ day of July, 2010.
 
EXECUTIVE:
 

                    R. Gale Sellers                  

 
COMPANY:
 

  VU1 CORPORATION          
 
By:
      Name:  Mark Weber     Title:   Director          

 


 
A-4

--------------------------------------------------------------------------------

 